COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                            NOTICE OF ORDER ON MOTION

Cause number:               01-11-00822-CR
Style:                      Thomas Wayne Florence
                            v The State of Texas
                  *
Date motion filed :         March 8, 2013
Type of motion:             Motion for Leave to Amend or Correct Brief for the State of Texas
Party filing motion:        The State
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Evelyn V. Keyes
                   Acting individually             Acting for the Court

                  Panel consists of ______________________________.

Date: July 23, 2013




November 7, 2008 Revision